              Case 3:17-cv-05521-BJR Document 123 Filed 08/25/20 Page 1 of 2


 1                                                         The Honorable Barbara J. Rothstein

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7                                                         NO. 3:17-cv-05521
      SHANNA OFFUTT EVANGER,
 8    Plaintiff,                                         ORDER DIRECTING
      v.                                                 PARTIES TO FILE JOINT
 9
                                                         STATUS REPORT
10    GEORGIA-PACIFIC GYPSUM, LLC,
      Defendant.
11

12
            On August 8, 2020, this matter was transferred to this Court from the Honorable Ronald
13
     B. Leighton. While trial was held in August and September 2019, that trial resulted in a hung jury.
14
     A retrial had been scheduled for May 4, 2020, but that date was stricken and has not been reset.
15
            Therefore, Court hereby directs the parties to meet and confer and, no later than September
16
     11, 2020, submit a Joint Status Report (“JSR”). The parties should note that, as reflected in the
17
     General Orders recently issued by the Western District of Washington, the COVID-19 pandemic
18
     has substantially affected the Court’s ability to conduct in-person jury proceedings, and jury trials
19
     are not likely to resume in the near future.
20
            Under these circumstances, the Court directs the parties to consider the option of
21
     conducting a virtual Bench trial. The JSR should indicate whether all parties consent to a virtual
22
     Bench trial and, if so, should include three alternative proposed trial dates. If, however, one party
23
     does not consent to a virtual Bench trial, the Joint Statement should not indicate which party does
24
     ORDER RE JOINT STATUS REPORT
25   -1
              Case 3:17-cv-05521-BJR Document 123 Filed 08/25/20 Page 2 of 2


 1   not consent, merely that there is no agreement as to a virtual Bench trial. In that event, all pre-trial

 2   and trial deadlines will remain vacated.

 3           DATED this 25th day of August, 2020.

 4

 5

 6
                                                             A
                                                            Barbara Jacobs Rothstein
                                                            U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER RE JOINT STATUS REPORT
25   -2
